Case 4:20-cv-00672 Document 11-2 Filed on 10/08/20 in TXSD Page 1 of 3




               EXHIBIT B
    Case 4:20-cv-00672 Document 11-2 Filed on 10/08/20 in TXSD Page 2 of 3


From:               Yvonnilda Muniz
To:                 Melissa Goins
Subject:            Re: Plumber v. HCDE - Request for Medical Records/Bills/Expenses
Date:               Wednesday, July 15, 2020 2:16:58 PM


Ms. Plumber is having trouble contacting Kenneth’s doctors and getting a response because of
COVID. I have some medical records but not the recent ones. I will send you what I have and
ask her to keep trying.

Yvonnilda

Yvonnilda Muñiz

LAW OFFICE OF YVONNILDA MUNIZ, P.C.
P.O. BOX 92018
AUSTIN, TX 78709
OFFICE: 512.288.4279/512.633.9944
FAX: 888.398.8808
EMAIL: ygmuniz@outlook.com

CONFIDENTIALITY STATEMENT: This message and all attachments are confidential and may be protected by
the attorney-client and other privileges. Any review, use, dissemination, forwarding, printing, copying, disclosure or
distribution by persons other than the intended recipients is prohibited and may be unlawful.  Please delete this
message and any copy of it (in any form) without disclosing it. If you believe this message has been sent to you in
error, please notify the sender by replying to this transmission. Thank you for your cooperation.



       On Jul 13, 2020, at 2:45 PM, Melissa Goins <mgoins@kbslawgroup.com> wrote:

       Hi Yvonnilda,

       Please advise as to the status of our request for medical records and bills and/or out-of-
       pocket expenses related to the incident in this matter.

       Thank you,

       Melissa M. Goins, Attorney
       Karczewski | Bradshaw | Spalding
       3700 Buffalo Speedway, Suite 560
       Houston, Texas 77098
       Office: (713) 587-9482
       Cell: (941) 223-6361
       Fax: (888) 726-8374
       mgoins@kbslawgroup.com

       From: Yvonnilda Muniz <ygmuniz@outlook.com>
       Sent: Wednesday, June 10, 2020 3:56 PM
       To: Melissa Goins <mgoins@kbslawgroup.com>
       Subject: Re: Plumber v. HCDE - Request for Medical Records/Bills/Expenses

       I will have his mother gather past Medical expenses and future medical expenses, other
Case 4:20-cv-00672 Document 11-2 Filed on 10/08/20 in TXSD Page 3 of 3


  bills and expenses.

  Yvonnilda

  Sent from my iPhone



        On Jun 10, 2020, at 3:37 PM, Melissa Goins <mgoins@kbslawgroup.com>
        wrote:

        ﻿
        Good afternoon Yvonnilda,

        I am reaching out to request a copy of any and all medical records and
        bills and/or out-of-pocket expenses related to the incident in this matter.
        We would like to review this in conjunction with Petitioners’ settlement
        offer in order to properly present it to our client and evaluate this matter.

        Thank you,

        Melissa M. Goins, Attorney
        Karczewski | Bradshaw | Spalding
        3700 Buffalo Speedway, Suite 560
        Houston, Texas 77098
        Office: (713) 587-9482
        Cell: (941) 223-6361
        Fax: (888) 726-8374
        mgoins@kbslawgroup.com
